
	
		II
		110th CONGRESS
		2d Session
		S. 2683
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2008
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to modify certain
		  authorities relating to educational assistance benefits for veterans, and for
		  other purposes.
	
	
		1.Limitation to non-degree
			 programs of accelerated payments of educational assistance leading to
			 employment in high technology industry
			(a)LimitationSection
			 3014A(b)(1) of title 38, United States Code, is amended by inserting not
			 leading to an associate or higher degree after approved program
			 of education.
			(b)ApplicabilityThe
			 amendment made by subsection (a) shall take effect on the date of the enactment
			 of this Act, and shall apply to individuals who first elect to receive
			 accelerated payments of basic educational assistance under section 3014A of
			 title 38, United States Code, on or after that date.
			2.Repeal of
			 delimiting periods for expansion of work-study allowance
			 opportunitiesSection
			 3485(a)(4) of title 38, United States Code, is amended—
			(1)in subparagraphs
			 (A) and (C), by striking , during the period preceding June 30,
			 2010, each place it appears; and
			(2)in subparagraph
			 (F), by striking During the period preceding June 30, 2010, an
			 activity and inserting An activity.
			3.Authorization of
			 appropriations for amounts for reimbursement of expenses of State and local
			 agencies in the administration of educational benefits
			(a)In
			 generalParagraph (4) of
			 subsection (a) of section 3674 of title 38, United States Code, is amended to
			 read as follows:
				
					(4)There are authorized to be appropriated to
				carry out this section amounts as follows:
						(A)For fiscal year 2009, $22,000,000.
						(B)For fiscal year 2010, $24,000,000.
						(C)For fiscal year 2011, $26,000,000.
						(D)For fiscal years after 2011, such sums
				as may be
				necessary.
						.
			(b)Conforming
			 amendmentParagraph (2)(A) of such subsection is amended by
			 striking out of amounts available for the payment of readjustment
			 benefits and inserting out of amounts appropriated for the
			 purpose of carrying out this section.
			
